Order restraining appellant Valentine & Company, Ihe., from taking any action to enforce the judgment recovered by it against the copartnership of Joseph Tarabocchia and Nicholas Sepcich, reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Upon the facts disclosed in this record we are of the opinion that the granting of the order was an improper exercise of the court’s discretion. Appeal by the plaintiff dismissed, without costs. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.